TATE, Judge.
This is a companion appeal to Texas Gas 'Transmission Corporation v. Broussard, La. App., 177 So.2d 145 rendered this same date. ’The issues in the present appeal are the ■same as those in the companion suit, although these companion expropriation pro•ceedings concern different tracts of land across which a right-of-way servitude was ■taken for a high-pressure gas transmission line.
For the reasons assigned in the companion Broussard appeal, we affirm the trial •court’s award of severance damages in the present suit. The plaintiff-appellant is to ■pay the costs of this appeal.
Affirmed.